Citation Nr: 1103932	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-18 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for right knee disability.

3.  Entitlement to service connection for left knee disability, 
to include as secondary to right knee disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and M.S.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to May 1983, 
and from August 2004 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
located in Wichita, Kansas.

The Veteran appeared before the undersigned Veterans Law Judge in 
September 2007 and delivered sworn testimony via video conference 
hearing in Wichita, Kansas. 

The issues of service connection for hypertension, a right knee 
disability, and a left knee disability, to include as secondary 
to right knee disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical,  nor 
competent and credible lay, evidence of record, that the Veteran 
has bilateral hearing loss disability for VA purposes. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in January 2005, VA informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  Correspondence dated in March 2006 notified him that a 
disability rating and effective date would be assigned, in the 
event of award of the benefit sought, as required by the Court in 
Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claims file does not 
contain all of the Veteran's service treatment records.  There 
are no records from the Veteran's November 1982 to May 1983 
period of service and the records from the August 2004 to 
December 2005 time frame do not appear to be complete.  There is 
an absence of what are likely periodic examinations from the 
Veteran's Army National Guard service.  

In December 2008, the Records Management Center stated that it 
had not found service treatment records, separation documents or 
service personnel records.  In March 2010 correspondence, the 
National Personnel Records Center stated that it could not 
identify a record based on the information presented.  In July 
2010 correspondence, VA informed the Veteran of the missing 
records and asked him to submit any records he had, or inform VA 
of their location if he knew.  An October 2010 VA memorandum 
stated that searches for the Veteran's service treatment records 
from the Kansas Adjutant General's Department were conducted, but 
no records were located.  The memorandum noted that all 
procedures to obtain the records had been correctly followed, all 
efforts to obtain them had been exhausted, and further efforts 
were futile.  The memorandum listed the attempts made to obtain 
the records.  The Board is aware that in such situations, it has 
a heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The Board is aware that the Remand section below requests that 
additional attempts be made to obtain original copies of a 
February 2010 National Guard Bureau memorandum and a January 2010 
DA Form 2173.  However, neither of these documents is relevant to 
the Veteran's claim for service connection for hearing loss, and 
thus the Board may adjudicate it on the current record.  

The record also contains VA medical records and correspondence, 
private medical records, the Veteran's statements in support of 
his claim, and the transcript of the September 2007 hearing.  The 
Board has carefully reviewed the statements and concludes that 
there has been no identification of further available evidence 
not already of record other than the service records addressed 
above. 

The appellant was afforded a relevant VA examination in June 
2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA report obtained in this case is more than adequate, as it 
is predicated on a reading of the Veteran's claims file and 
medical records, and the results of the current examination.  It 
considers all of the pertinent evidence of record, to include the 
statements of the Veteran.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss 
(as an organic disease of the nervous system), may be presumed to 
have been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination 
of whether a veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The Veteran asserts that he has hearing loss as a result of noise 
exposure during active duty, including working on and around 
turbine and diesel engines, large vehicles, tanks, and machinery.  
There was additional noise exposure in Iraq from aircraft flying 
over.  His wife testified that he did not have a hearing problem 
when they were married but did have one when he returned from 
Iraq.

Based on a thorough review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss.  The record does not 
show that the Veteran has hearing loss disability for VA 
purposes.  

The report of a June 2006 VA audio examination reflects that the 
examiner reviewed the Veteran's claims file and found no 
audiological information.  It sets forth the Veteran's subjective 
complaints of difficulty hearing.  The Veteran's military noise 
exposure was the motor pool, engine room and machinery.  Current 
pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
20
LEFT
15
15
15
35
35

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.  The pertinent diagnosis was unilateral 
sensorineural hearing loss.  The examiner stated that it was as 
likely as not that military noise exposure contributed to the 
Veteran's current mild hearing loss in the left ear.  

Despite this VA medical diagnosis and opinion, the Board observes 
that the Veteran's audiometric findings do not represent hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Board recognizes the Veteran's statements made in support of 
this claim.  The Veteran is competent to report having sustained 
acoustic trauma during active duty.  Since his contentions are 
consistent with the circumstances of his service, such assertions 
are deemed to be credible.  The Veteran is competent to provide 
testimony and statements concerning factual matters of which he 
has firsthand knowledge (i.e., experiencing or observing noise 
exposure, tinnitus and hearing loss problems during or after 
service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  His wife is competent to testify that she has observed 
him having difficulty hearing.  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Veteran, however, is not competent to diagnose himself with 
bilateral hearing loss disability for VA purposes.  A layperson 
is generally not deemed competent to express an opinion on a 
matter that requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Court has held that "Congress 
specifically limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 
225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  As there is no evidence of current hearing loss 
disability for VA purposes for which service connection may be 
granted, service connection is not warranted.

In sum, there has been no demonstration by competent clinical 
evidence of record that the Veteran is entitled to service 
connection for bilateral hearing loss disability.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

A preliminary review of the record indicates that the issues of 
service connection for hypertension, a right knee disability, and 
a left knee disability, to include as secondary to right knee 
disability, require additional development. 

First, the clinical evidence of record is unclear as to whether 
the Veteran has hypertension.  It is also unclear as to the 
etiology of any elevated blood pressure, if he does not have 
hypertension.  

VA outpatient treatment records show that in December 2005, the 
Veteran stated that while in Iraq he was told he had elevated 
blood pressure but was not on medication.  His blood pressure was 
161/85, and two minutes later was 156/95.  The pertinent 
assessment was hypertension.  A February 2006 VA outpatient 
treatment report provides a pertinent assessment of screening for 
hypertension, question if this is more anxiety-related.  The 
Veteran was to hold blood pressure medications for now and 
monitor his blood pressure readings at home.  In April 2006, the 
Veteran's blood pressure as read at home was a high of 144/92, 
and averaged 130's/80's.  

The February 2006 outpatient treatment report raises the issue of 
whether the Veteran's elevated blood pressure readings are due to 
his service-connected anxiety disorder claimed as panic attacks, 
sleep disturbance and possible PTSD.  

In the report of a June 2006 VA examination, a VA examiner stated 
in pertinent part that at this time he found insufficient 
clinical evidence to diagnosis hypertension.  First of all, the 
Veteran was diagnosed and treated after one evaluation.  
Medications were discontinued and his blood pressure was normal, 
however the diagnosis and medications were continued.  The proper 
criteria for making the diagnosis were not met.  The Veteran was 
also being treated with sinus medication which would increase 
blood pressure.  Clinically, the Veteran's medications would have 
to be discontinued and the medication pseudoephedrine would also 
have to be discontinued for about 2 weeks before beginning serial 
blood pressures without the effect of medication could be 
acquired to make the diagnosis.  Time constraints for this 
examination would not allow that.  The Board finds that, in 
essence, the examiner himself found that the current examination 
was inadequate to determine whether the Veteran had hypertension.  

The Veteran subsequently testified during the September 2007 
hearing that he continued to take medication for hypertension.  
His VA treatment records corroborate this.  A September 2006 
treatment note relates that he was prescribed Lisinopril for 
blood pressure.  In December 2006, he was taking Metoprolol for 
hypertension.  

In light of the foregoing, the Board finds that another VA 
examination is warranted to determine whether the Veteran has 
hypertension, and if not whether any elevated blood pressure 
readings are due to or a symptom of his service-connected anxiety 
disability.  In this regard, the Board points out that the Court 
has held that once the Secretary undertakes the effort to provide 
an examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also 38 C.F.R. § 4.2 (2010) (noting that if the 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes).

Turning to the Veteran's knee claims, his representative 
submitted copies of a February 2010 National Guard Bureau 
memorandum and a January 2010 DA Form 2173, each indicating that 
the Veteran's bilateral knee osteoarthritis had been approved as 
having occurred in the line of duty.  The Veteran representative 
had received faxed copies, not originals.  In August 2010, VA 
attempted to obtain originals from the Kansas Adjutant General 
Office and received no response.  VA also requested originals in 
a fax sent to "The National Guard" at a 434 area code and 
received no response.  The Board points out that this fax does 
not appear to have been sent to the National Guard Bureau, which 
is not located in the 434 area code.  Thus, another effort must 
be made to obtain the original documents, or certified copies, 
from the National Guard Bureau.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
by an appropriate VA examiner to determine 
the nature, extent and etiology of any 
hypertension or elevated blood pressure 
that may be present.  The claims file must 
be made available to the examiner.

Following a review of the relevant medical 
evidence in the claims file, the medical 
history (including that set forth above), 
and the results of the clinical evaluation 
and any tests that are deemed necessary, 
the examiner is asked to opine: (1) whether 
it is at least as likely as not (50 percent 
or more likelihood) that the Veteran has 
hypertension, and if so whether it is at 
least as likely as not (50 percent or more 
likelihood) that the hypertension is 
causally related to the Veteran's active 
service, or whether it is at least as 
likely as not (50 percent or more 
likelihood) causally related to, or 
chronically aggravated by, the Veteran's 
service-connected psychiatric disability.  

In doing so, the examiner is specifically 
asked to consider and reconcile the VA 
outpatient treatment reports and June 2006 
VA examination report described above.  A 
complete rationale for all opinions 
expressed must be provided.

2.  Obtain the original February 2010 
National Guard Bureau memorandum and 
January 2010 DA Form 2173, or certified 
copies of them, from the National Guard 
Bureau in Arlington, Virginia.  Positive 
and negative responses should be 
documented.

3.  Then, in light of any records 
obtained, conduct any additional 
development that is required.  

4.  Then, readjudicate the Veteran's 
claims.  Also, if hypertension has been 
clinically demonstrated, adjudicate 
the claim for service connection for 
hypertension as secondary to service-
connected psychiatric disability.  
Notice of the determination and his 
appellate rights should be provided to the 
Veteran and his representative.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


